Exhibit 10.2


GRANT OF RESTRICTED STOCK UNITS
PURSUANT TO THE
ACCRETIVE HEALTH, INC.
AMENDED AND RESTATED 2010 STOCK INCENTIVE PLAN




* * * * *


Participant: [                    ]    


Grant Date: [ ]


Number of Restricted Stock Units Granted: [            ]


* * * * *


THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”), dated as of the
Grant Date specified above, is entered into by and between Accretive Health,
Inc., a corporation organized in the State of Delaware (the “Company”), and the
Participant specified above, pursuant to the Accretive Health, Inc. Amended and
Restated 2010 Stock Incentive Plan, as in effect and as amended from time to
time (the “Plan”), which is administered by the Board; and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Stock Units (“RSUs”) provided
herein to the Participant.


NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, receipt of
which is acknowledged, the parties hereto hereby mutually covenant and agree as
follows:
1.Grant of Restricted Stock Units. In consideration of services rendered and to
be rendered to the Company by the Participant, the Company has granted to the
Participant, subject to the terms and conditions set forth in this Agreement and
in the Plan, as of the Grant Date specified above, an Award consisting of the
number of RSUs specified above. Except as otherwise provided by the Plan, the
Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s interest in the Company for any
reason, and no adjustments shall be made for dividends in cash or other
property, distributions or other rights in respect of the shares of common stock
underlying the RSUs, except as otherwise specifically provided for in the Plan
or this Agreement.
2.    Vesting.
(a)    Vesting. Subject to the provisions of Sections 2(b) and 2(c) below, the
RSUs subject to this Award shall become vested as follows, provided that the
Participant has not ceased


 
 
 




--------------------------------------------------------------------------------

Exhibit 10.2


to perform services to the Company for any reason or no reason, with or without
cause, prior to each such vesting date:
Vesting Date
Percentage of RSUs
[ ]
[ ]
[ ]
[ ]


25%
25%
25%
25%

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date,
subject to the Participant’s continued performance of services to the Company
through each applicable vesting date.


(b)    Board Discretion to Accelerate Vesting. In addition to the foregoing, the
Board may, in its sole discretion, accelerate vesting of the RSUs at any time
and for any reason.
(c)    Forfeiture. In the event that the Participant ceases to perform services
to the Company for any reason or no reason, with or without cause, all of the
RSUs that are unvested as of the time of such cessation shall be forfeited
immediately and automatically to the Company, without the payment of any
consideration to the Participant, effective as of such cessation. The
Participant shall have no further rights with respect to any RSUs that are so
forfeited. If the Participant provides services to a subsidiary of the Company,
any references in this Agreement to provision of services to the Company shall
instead be deemed to refer to service with such subsidiary.
(d)    [Notwithstanding anything to the contrary in Sections 2(a), 2(b) or 2(c)
above, in the event that a “Change in Control” (as defined below) occurs while
the Participant remains in the continued employment of the Company, [fifty
percent (50%) of the unvested portion of this Award outstanding at the time of
such Change in Control shall become immediately vested upon the occurrence of
such Change in Control. In addition to the foregoing, in the event of the
Participant’s termination of employment by the Company without Cause or by the
Participant for Good Reason following the occurrence of a Change in Control, any
unvested portion of this option outstanding at the time of such termination
shall become vested as of the date of such termination.][this Award shall become
fully vested if, within the twelve month period following the date of the
consummation of such Change of Control, the Participant’s employment with the
Company or the acquiring or succeeding corporation is terminated for Good Reason
by the Participant or is terminated without Cause by the Company or the
acquiring or succeeding corporation]].


(a)
For purposes of Section 2(d) above, the following terms shall have the meanings
set forth opposite such terms below:





 
2
 




--------------------------------------------------------------------------------

Exhibit 10.2


(i)
“Change of Control” shall mean (A) the consummation of any consolidation or
merger of the Company where the stockholders of the Company, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, beneficially own (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, shares representing in the aggregate more than
fifty percent (50%) of the voting shares of the company issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any), (B) any sale, lease, exchange or other transfer (in one
transaction or a series of transactions contemplated or arranged by any party as
a single plan) of all or substantially all of the assets of the Company to a
Third Party Purchaser, (C) any sale of a majority of the voting shares of the
Company to a Third Party Purchaser or (D) any liquidation or dissolution of the
Company. Notwithstanding the foregoing, a “Change of Control” shall not be
deemed to have occurred if, in the event of a recapitalization, consolidation or
merger (including a reverse merger) of the Company, (i) persons who, as of the
date immediately prior to such recapitalization, consolidation or merger,
constitute the Company’s Board of Directors constitute at least a majority of
the Board of Directors following such recapitalization, consolidation or merger
and (ii) the Chief Executive Officer of the Company as of the date hereof
remains as the Chief Executive Officer of the Company and a member of the Board
of Directors following such recapitalization, consolidation or merger.

(ii)
“Cause” shall have the meaning set forth in any equity award agreement between
the Company and the Participant, and if not so defined, then “Cause” shall have
the meaning set forth in any employment agreement, offer letter or other
agreement between the Company and the Participant and if not so defined, then
“Cause” shall have the meaning set forth in the Company’s Amended and Restated
Stock Option Plan.

(iii)
“Good Reason” shall have the meaning set forth in any agreement between the
Company and the Participant and if not so defined, then shall mean the
occurrence of any of the following without the Participant’s prior written
consent: (A) any change in the Participant’s position, title or reporting
relationship with the Company from and after a Change in Control that diminishes
in any material respect the authority, duties or responsibilities of the
Participant as in effect immediately preceding the Change of Control, as the
case may be; (B) any material reduction in the Participant’s annual base
compensation from and after such Change of Control or (C) relocation of
Participant’s primary work location by more than 50 miles from its then current
location. Notwithstanding the foregoing, “Good Reason” shall not be deemed to
have occurred unless (x) the Participant provides the Company with written
notice that the Participant intends to terminate employment for one of the
grounds set forth in subsections (A) or (B) within sixty (60) days of such
ground(s) arising, (y) if such ground is capable of being cured, the Company has
failed to cure such ground within a period of thirty (30) days from the date of
such written notice, and (z) the Participant terminates employment within six
(6) months from the date that Good Reason first occurs.

(iv)
“Person” shall mean any individual, entity or group, within the meaning of
Section 13(d) or 14(d) of the Exchange Act, but excluding (a) the Company and
any of its subsidiaries, (b) any employee stock ownership or other employee
benefit plan maintained by the Company and (c) an underwriter or underwriting
syndicate that has acquired the Company’s securities solely in connection with a
public offering thereof.



 
3
 




--------------------------------------------------------------------------------

Exhibit 10.2


(e)    “Third Party Purchaser” shall mean any Person or group of Persons, none
of whom is, immediately prior to the subject transaction, a stockholder of the
Company or an Affiliate of a stockholder of the Company..
3.    Delivery of Shares.
(a)    General. Subject to the provisions of Section 3(b) hereof, within thirty
(30) days following the vesting of the RSUs, the Participant shall receive the
number of shares of common stock that correspond to the number of RSUs that have
become vested on the applicable vesting date, less any shares withheld by the
Company pursuant to Section 8 hereof.
(b)    Blackout Periods. If the Participant is subject to any Company “blackout”
policy or other trading restriction imposed by the Company on the date such
distribution would otherwise be made pursuant to Section 3(a) hereof, such
distribution shall be instead made on the earlier of (i) the date that the
Participant is not subject to any such policy or restriction and (ii) the later
of (A) the end of the calendar year in which such distribution would otherwise
have been made and (B) a date that is immediately prior to the expiration of two
and one-half months following the date such distribution would otherwise have
been made hereunder.
4.    Restrictions on Transfer. No portion of the RSUs may be sold, assigned,
transferred, encumbered, hypothecated or pledged by the Participant, other than
to the Company as a result of forfeiture of the RSUs as provided herein, except
that the Participant may transfer such unvested RSUs: (a) to or for the benefit
of any spouse, children, parents, uncles, aunts, siblings, grandchildren and any
other relatives approved by the Compensation Committee (collectively, “Approved
Relatives”) or to a trust established solely for the benefit of the Participant
and/or Approved Relatives, provided that such RSUs shall remain subject to this
Agreement (including without limitation the vesting and forfeiture provisions
set forth in Section 2 and the restrictions on transfer set forth in this
Section 4) and such permitted transferee shall, as a condition to such transfer,
deliver to the Company a written instrument confirming that such transferee
shall be bound by all of the terms and conditions of this Agreement; or (b) as
part of the sale of all or substantially all of the shares of capital stock of
the Company (including pursuant to a merger or consolidation). The Company shall
not be required (i) to transfer on its books any of the RSUs which have been
transferred in violation of any of the provisions of this Agreement or (ii) to
treat as owner of the RSUs or to pay dividends to any transferee to whom such
RSUs have been transferred in violation of any of the provisions of this
Agreement.
5.    Restrictive Legends. The Company may at any time place legends referencing
any applicable federal, state or foreign securities law restrictions on all
certificates, if any, representing shares of common stock issued pursuant to
this Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates, if any, representing shares of
common stock acquired pursuant to this Agreement in the possession of the
Participant in order to carry out the provisions of this Section 5.
6.    Rights as Stockholder. Except as otherwise provided herein, the
Participant shall have no rights as a stockholder with respect to any shares of
common stock covered by any RSU unless and until the Participant has become the
holder of record of such shares. Cash dividends


 
4
 




--------------------------------------------------------------------------------

Exhibit 10.2


on the number of shares of common stock issuable hereunder shall be credited to
a dividend book entry account on behalf of the Participant with respect to each
RSU granted to the Participant, provided that such cash dividends shall not be
deemed to be reinvested in shares of common stock and shall be held uninvested
and without interest and paid in cash at the same time that the shares of common
stock underlying the RSUs are delivered to the Participant in accordance with
the provisions hereof. Stock dividends on shares of common stock shall be
credited to a dividend book entry account on behalf of the Participant with
respect to each RSU granted to the Participant, provided that such stock
dividends shall be paid in shares of common stock at the same time that the
shares of common stock underlying the RSUs are delivered to the Participant in
accordance with the provisions hereof.
7.    Provisions of the Plan. This Agreement is subject to the provisions of the
Plan (including, without limitation, any amendments thereto adopted at any time
and from time to time unless such amendments are expressly intended not to apply
to the RSUs awarded hereunder), a copy of which is furnished to the Participant
with this Agreement. Except as provided otherwise herein, any capitalized term
not defined in this Agreement shall have the same meaning as is ascribed thereto
in the Plan. The Participant hereby acknowledges receipt of a true copy of the
Plan and that the Participant has read the Plan carefully and fully understands
its content. In the event of any conflict between the terms of this Agreement
and the terms of the Plan, the terms of the Plan shall control.
8.    Withholding. The Participant acknowledges and agrees that the Company has
the right to deduct from payments of any kind otherwise due to the Participant
any federal, state, local or other taxes of any kind required by law to be
withheld with respect to the vesting of the RSUs. On each date on which the RSUs
vest, the Company shall deliver written notice to the Participant of the amount
of withholding taxes due with respect to the vesting of the RSUs that vest on
such date. The Participant shall satisfy such tax withholding obligations by
transferring to the Company, on each date on which RSUs vest under this
Agreement, such number of shares that are issuable on such date as have a fair
market value (calculated using the last reported sale price of the common stock
of the Company on the New York Stock Exchange or the NASDAQ, as applicable (or,
if the Company’s common stock is not then traded on the New York Stock Exchange
or the NASDAQ, then on any other United States stock exchange upon which the
Company’s common stock is then listed, or otherwise as reported through the
facilities of the OTC Markets Group, Inc.) on the trading date immediately prior
to such vesting date) equal to the amount of the Company’s tax withholding
obligation in connection with the vesting of such RSUs (such withholding method,
a “Surrender”), unless, prior to any vesting date, the Compensation Committee
determines that a Surrender shall not be available to the Participant, in which
case, the Participant shall be required to satisfy the Participant’s tax
obligations hereunder in a manner permitted by the Plan upon the vesting date.
9.    Restrictive Covenants.
(a)    General. This award represents a substantial economic benefit to the
Participant. The Participant, by virtue of such Participant's role with the
Company, has access to, and is involved in the formulation of, certain
confidential and secret information of the Company


 
5
 




--------------------------------------------------------------------------------

Exhibit 10.2


regarding its operations and each Participant could materially harm the business
of the Company by competing with the Company or soliciting employees or
customers of the Company
(b)    Non-Solicitation. During the time in which Participant performs services
for the Company and for a period of eighteen (18) months after the Participant
ceases to perform services for the Company, regardless of the reason,
Participant shall not, directly or indirectly, either alone or in conjunction
with any person, firm, association, company or corporation:
(i)     Hire, recruit, solicit or otherwise attempt to employ or retain or enter
into any business relationship with, any person who is or was an employee of the
Company within the twelve (12) month period immediately preceding the cessation
of Participant’s service with the Company; or
(ii)     Solicit the sale of any products or services that are similar to or
competitive with products or services offered by, manufactured by, designed by,
or distributed by Company, to any person, company or entity which was or is a
customer or potential customer of Company for such products or services.
(c)    Non-Disclosure.
(i)     Participant will not, without the Company’s prior written permission,
directly or indirectly, utilize for any purpose other than for a legitimate
business purpose solely on behalf of the Company, or directly or indirectly,
disclose to anyone outside of the Company, either during or after Participant’s
relationship with the Company ends, the Company’s Confidential Information, as
long as such matters remain Confidential Information.
(ii)     This Agreement shall not prohibit Participant from (A) revealing
evidence of criminal wrongdoing to law enforcement, (B) disclosing or discussing
concerns regarding regulatory or legal compliance with any governmental agency
or entity to the extent that such disclosures or discussions are protected under
any whistleblower protection provisions of Federal or state laws or regulations
or (C) divulging the Company’s Confidential Information by order of court or
agency of competent jurisdiction. However, Participant shall promptly inform the
Company of any such situations and shall take such reasonable steps to prevent
disclosure of the Company’s Confidential Information until the Company has been
informed of such requested disclosure and the Company has had an opportunity to
respond to the court or agency.
(d)    Return of Company Property. Participant agrees that, in the event that
Participant’s service to the Company is terminated for any reason, Participant
shall immediately return all of the Company’s property, including without
limitation, (i) tools, pagers, computers, printers, key cards, documents or
other tangible property of the Company, and (ii) the Company’s Confidential
Information in any media, including paper or electronic form, and Participant
shall not retain in Participant’s possession any copies of such information.


 
6
 




--------------------------------------------------------------------------------

Exhibit 10.2


(e)    Ownership of Software and Inventions. All discoveries, designs,
improvements, ideas, inventions, software, whether patentable or copyrightable
or not, shall be works-made-for-hire and Company shall be deemed the sole owner
throughout the universe of any and all rights of whatsoever nature therein, with
the rights to use the same in perpetuity in any manner the Company determines in
its sole discretion without any further payment to Participant whatsoever. If,
for any reason, any of such results and proceeds which relate to the business
shall not legally be a work-for-hire and/or there are any rights which do not
accrue to the Company under the preceding sentence, then Participant hereby
irrevocably assigns and agrees to quitclaim any and all of Participant’s right,
title and interest thereto including, without limitation, any and all
copyrights, patents, trade secrets, trademarks and/or other rights of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed to the Company, and the Company shall have the right to
use the same in perpetuity throughout the universe in any manner the Company
determines without any further payment to Participant whatsoever. Participant
shall, from time to time, as may be reasonably requested by the Company, at the
Company’s expense, do any and all things which the Company may deem useful or
desirable to establish or document the Company’s exclusive ownership of any and
all rights in any such results and proceeds, including, without limitation, the
execution of appropriate copyright and/or patent applications or assignments. To
the extent Participant has any rights in the results and proceeds of
Participant’s services that cannot be assigned in the manner described above,
Participant unconditionally and irrevocably waives the enforcement of such
rights. Notwithstanding anything to the contrary set forth herein, works
developed by the Participant (i) which are developed independently from the work
developed for the Company regardless of whether such work was developed before
or after the Participant performed services for the Company; or (ii)
applications independently developed which are unrelated to the business and
which Participant develops during non-business hours using non-business property
shall not be deemed work for hire and shall not be the exclusive property of the
Company.
(f)    Non-Competition.
(i)     During the time in which Participant performs services for the Company
and for a period of twelve (12) months after the cessation of Participant’s
service to the Company, regardless of the reason, Participant shall not,
directly or indirectly, either alone or in conjunction with any person, firm,
association, company or corporation, within the Restricted Area, own, manage,
operate, or participate in the ownership, management, operation, or control of,
or be employed by or provide services to, any entity which is in competition
with the Company.
(ii)     Notwithstanding anything to the contrary, nothing in this Paragraph (f)
prohibits Participant from being a passive owner of not more than one percent
(1%) of the outstanding stock of any class of a corporation which is publicly
traded, so long as Participant has no active participation in the business of
such corporation.
(g)    Acknowledgments. Participant acknowledges and agrees that the
restrictions contained in this Agreement with respect to time, geographical area
and scope of activity are reasonable and do not impose a greater restraint than
is necessary to protect the goodwill and other


 
7
 




--------------------------------------------------------------------------------

Exhibit 10.2


legitimate business interests of the Company and that the Participant has had
the opportunity to review the provisions of this Agreement with his legal
counsel. In particular, the Participant agrees and acknowledges (i) that the
Company is currently engaging in business and actively marketing its services
and products throughout the United States, (ii) that Participant’s duties and
responsibilities for the Company are co-extensive with the entire scope of the
Company's business, (iii) that the Company has spent significant time and effort
developing and protecting the confidentiality of its methods of doing business,
technology, customer lists, long term customer relationships and trade secrets,
and (iv) that such methods, technology, customer lists, customer relationships
and trade secrets have significant value.
(h)    Enforcement. The Participant agrees that the restrictions contained in
this Agreement are necessary for the protection of the business, the
Confidential Information, customer relationships and goodwill of the Company and
are considered by the Participant to be reasonable for that purpose and that the
scope of restricted activities, the geographic scope and the duration of the
restrictions set forth in this Agreement are considered by the Participant to be
reasonable. The Participant further agrees that any breach of any of the
restrictive covenants in this Agreement would cause the Company substantial,
continuing and irrevocable harm for which money damages would be inadequate and
therefore, in the event of any such breach or any threatened breach, in addition
to such other remedies as may be available, the Company shall be entitled to
specific performance and injunctive relief. This Agreement shall not in any way
limit the remedies in law or equity otherwise available to the Company or its
Affiliates. The Participant further agrees that to the extent any provision or
portion of the restrictive covenants of this Agreement shall be held, found or
deemed to be unreasonable, unlawful or unenforceable by a court of competent
jurisdiction, then any such provision or portion thereof shall be deemed to be
modified to the extent necessary in order that any such provision or portion
thereof shall be legally enforceable to the fullest extent permitted by
applicable law. Without limitation to any other remedies available hereunder or
at law in the event of any breach of any of the restrictive covenants in this
Agreement by Participant, the Participant agrees that (i) any shares of
Restricted Stock issued by the Company to the Participant pursuant to this
Agreement shall be forfeited for no consideration and (ii) in the event that the
Participant sold the shares of Restricted Stock issued to the Participant
pursuant to this Agreement, then the Participant shall be required to pay to the
Company in cash, within thirty (30) days of a request by the Company for such
payment, the price at which the Participant sold the shares.
(i)    Severability; Modification. It is expressly agreed by Participant that:
(i)     Modification. If, at the time of enforcement of this Agreement, a court
holds that the duration, geographical area or scope of activity restrictions
stated herein are unreasonable under circumstances then existing or impose a
greater restraint than is necessary to protect the goodwill and other business
interests of the Company, Participant agrees that the maximum duration, scope or
area reasonable under such circumstances will be substituted for the stated
duration, scope or area and that the court will be allowed to revise the
restrictions contained herein to cover the maximum duration, scope and area
permitted by law, in all cases giving effect to the intent of the parties that
the restrictions contained herein be given effect to the broadest extent
possible; and


 
8
 




--------------------------------------------------------------------------------

Exhibit 10.2


(ii)     Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under applicable law, such invalidity, illegality
or unenforceability will not affect any other provision, but this Agreement will
be reformed, construed and enforced as if such invalid, illegal or unenforceable
provision had never been contained herein.
(j)    Non-Disparagement. Participant understands and agrees that Participant
will not disparage the Company, its officers, directors, administrators,
representatives, employees, contractors, consultants or customers and will not
engage in any communications or other conduct which might interfere with the
relationship between the Company and its current, former, or prospective
employees, contractors, consultants, customers, suppliers, regulatory entities,
and/or any other persons or entities.
(k)    Definitions.
(i)     Confidential Information. “Confidential Information” as used in this
Agreement shall include the Company’s trade secrets as defined under Illinois
law, as well as any other information or material which is not generally known
to the public, and which (A) is generated, collected by or utilized in the
operations of the Company’s business and relates to the actual or anticipated
business, research or development of the Company; or (B) is suggested by or
results from any task assigned to Participant by the Company or work performed
by Participant for or on behalf of the Company. Confidential Information shall
not be considered generally known to the public if Participant or others
improperly reveal such information to the public without the Company’s express
written consent and/or in violation of an obligation of confidentiality to the
Company. Examples of Confidential Information include, but are not limited to,
all customer, client, supplier and vendor lists, budget information, contents of
any database, contracts, product designs, technical know-how, engineering data,
pricing and cost information, research and development work, software, business
plans, proprietary data, projections, market research, perceptual studies,
strategic plans, marketing information, financial information (including
financial statements), sales information, training manuals, employee lists and
compensation of employees, and all other competitively sensitive information
with respect to the Company, whether or not it is in tangible form, and
including without limitation any of the foregoing contained or described on
paper or in computer software or other storage devices, as the same may exist
from time to time.
(ii)     Restricted Area. For purposes of this Agreement, the term “Restricted
Area” shall mean the United States of America.
10.    Miscellaneous.
(a)    Compliance with Laws. The grant of RSUs and the issuance of shares of
common stock hereunder shall be subject to, and shall comply with, any
applicable requirements of any foreign and U.S. federal and state securities
laws, rules and regulations (including, without limitation, the provisions of
the Securities Act, the Exchange Act and in each case any respective


 
9
 




--------------------------------------------------------------------------------

Exhibit 10.2


rules and regulations promulgated thereunder) and any other law, rule regulation
or exchange requirement applicable thereto. The Company shall not be obligated
to issue the RSUs or any shares of common stock pursuant to this Agreement if
any such issuance would violate any such requirements. As a condition to the
settlement of the RSUs, the Company may require the Participant to satisfy any
qualifications that may be necessary or appropriate to evidence compliance with
any applicable law or regulation.
(b)    Authority of Compensation Committee. In making any decisions or taking
any actions with respect to the matters covered by this Agreement, the
Compensation Committee shall have all of the authority and discretion, and shall
be subject to all of the protections, provided for in the Plan. All decisions
and actions by the Compensation Committee with respect to this Agreement shall
be made in the Compensation Committee’s discretion and shall be final and
binding on the Participant.
(c)    No Right to Continued Service. The Participant acknowledges and agrees
that, notwithstanding the fact that the vesting of the RSUs is contingent upon
his or her continued service to the Company, this Agreement does not constitute
an express or implied promise of continued service relationship with the
Participant or confer upon the Participant any rights with respect to a
continued service relationship with the Company.
(d)    Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the award of RSUs made
under this Agreement is completely independent of any other award or grant and
is made at the sole discretion of the Company; (c) no past grants or awards
(including, without limitation, the RSUs awarded hereunder) give the Participant
any right to any grants or awards in the future whatsoever; and (d) any benefits
granted under this Agreement are not part of the Participant’s ordinary salary,
and shall not be considered as part of such salary in the event of severance,
redundancy or resignation.
(e)    Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware without
regard to any applicable conflicts of laws provisions.
(f)    Exclusive Jurisdiction/Venue. All disputes that arise from or relate to
this Agreement shall be decided exclusively by binding arbitration in Cook
County, Illinois under the Commercial Arbitration Rules of the American
Arbitration Association. The parties agree that the arbitrator’s award shall be
final, and may be filed with and enforced as a final judgment by any court of
competent jurisdiction. Notwithstanding the foregoing, any disputes related to
the enforcement of the restrictive covenants contained in Section 9 of this
Agreement shall be subject to and determined under Delaware law and adjudicated
in Illinois courts.
(g)    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.


 
10
 




--------------------------------------------------------------------------------

Exhibit 10.2


(h)    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
(i)    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
(j)    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
(k)    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign any part of this Agreement without the
prior express written consent of the Company.
(l)    Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
(m)    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
[Remainder of Page Intentionally Left Blank]


 
11
 




--------------------------------------------------------------------------------

Exhibit 10.2




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


ACCRETIVE HEALTH, INC.






By:                        


Name:                        


Title:                        






I hereby acknowledge that I have read this Agreement, have received and read the
Plan, and understand and agree to comply with the terms and conditions of this
Agreement and the Plan.
 
 
PARTICIPANT ACCEPTANCE


__________________________________

                        [Name of Participant]




 
12
 


